Case: 4:16-cv-00207-CDP Doc. #: 149 Filed: 06/20/19 Page: 1 of 1 PageID #: 1552


                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MISSOURI
                                        MINUTES OF CIVIL TRIAL
                                              Jury Trial

Presiding Judicial Official : Honorable Catherine D. Perry          Date: June 20, 2019 Trial Day: Four

Case Number :              4:16CV207 CDP
Case Style:                Jeanette McKee et al. v. Michael Reuter et al.
Court Reporter:            Gayle Madden             Clerk: Carol Long

Attorney for Plaintiffs:           David Duree

Attorneys for Defendants:          Henry Luepke, John Taylor


Closing Arguments of Counsel made.

Jury is charged and retires to consider its verdict at 10:55 a.m.

Verdict returned at 2:33 p.m.

The Jury is polled on motion of Defendants.

Verdict is unanimous .

Judgment is entered accordingly this date.

Proceedings Commenced: 9:15 a.m. – 10:55 a.m. Proceedings Concluded: 2:45 p.m. – 2:56 p.m.
